 Exhibit 10.1
















STOCK PURCHASE AGREEMENT







by and among







BULLION MONARCH MINING, INC.,

as “Buyer,”

DOURAVE MINING AND EXPLORATION INC.,

as “Dourave,”

and

THE STOCKHOLDERS OF DOURAVE IDENTIFIED
ON THE SIGNATURE PAGES HERETO,

as the “Sellers”




Dated: February 7, 2011





STG_331658.1




--------------------------------------------------------------------------------

 




STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of February
7, 2011 by and among Bullion Monarch Mining, Inc., a Utah corporation (“Buyer”),
Dourave Mining and Exploration Inc., a corporation organized and existing under
the laws of Canada (“Dourave”), and the shareholders of Dourave identified on
the signature page hereto (collectively, the “Sellers”).

RECITALS

A.

The Sellers in the aggregate own more than 79% of the outstanding common shares
of Dourave (the “Dourave Shares”).

B.

Buyer desires to purchase from the Sellers, and the Sellers desire to sell to
Buyer, all of the Dourave Shares, subject to the terms and conditions of this
Agreement.

C.

This Agreement is being entered into and the transactions contemplated hereunder
are subject to and intended to be consummated concurrently with the entering
into and consummation of individual stock purchase agreements (the “Minor
Shareholder Transactions”) with each of the shareholders of Dourave other than
Sellers (the “Minor Shareholders”).

D.

Buyer has agreed to pay to the Sellers and to the Minor Shareholders an
aggregate amount equal to Three Million Two Hundred Twenty Thousand US Dollars
(US$3,220,000) as the total purchase price for the Dourave Shares purchased
hereunder and in the Minor Share Transactions.  Buyer is paying the purchase
price through the issuance of (a) an aggregate of Five Million (5,000,000)
shares of its common stock, which are traded in the United States on the OTC
Bulletin Board, and (b) warrants to purchase an aggregate of Two Million Five
Hundred Thousand (2,500,000) shares of its common stock.  As of February 7,
2011, Buyer’s common stock was trading at Ninety-Three US Cents (US$0.93) per
share.  For purposes of this transaction, a 35% DLOM (Discount for Lack of
Marketability) has been applied to the share price of Buyer’s common stock to be
issued hereunder because of low liquidity and a majority of the shares being
restricted resulting in an assigned market value of Sixty and Four-Tenth US
Cents (US$0.604) per share or a total dollar value of Three Million Twenty
Thousand US Dollars (US$3,020,000).  In addition, the warrants to purchase an
aggregate Two Million Five Hundred Thousand (2,500,000) shares of Buyer’s common
stock are valued using the Black-Scholes Option pricing model at Eight US Cents
(US$0.08) per share, based on the following assumptions:  730 days, 30%
volatility, and a 2% risk free interest rate, making the total value of the
warrants Two Hundred Thousand US Dollars (US$200,000).  The value of the shares
of Buyer common stock to be issued being Three Million Twenty Thousand US
Dollars (US$3,020,000) added to the value of the warrants being Two Hundred
Thousand US Dollars (US$200,000) equals a total purchase price of Three Million
Two Hundred Twenty Thousand US Dollars (US$3,220,000).

E.

As a condition and inducement to Buyer’s willingness to enter into this
Agreement, certain Sellers have agreed to execute employment agreements with
Buyer.





STG_331658.1




--------------------------------------------------------------------------------

 




AGREEMENT

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and accuracy of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I.
DEFINITIONS AND INTERPRETATION PROVISIONS

As used herein, the following terms shall have the following meanings:

1.1

Affiliate

.  The term “Affiliate” means, with respect to a specified Person, any Person
who (a) directly or indirectly controls, is controlled by or is under common
control with the specified Person, (b) is an officer, partner or trustee of, or
serves in a similar capacity with respect to, the specified Person, or for which
the specified Person is an officer, partner or trustee or serves in a similar
capacity, (c) directly or indirectly, is the beneficial owner of ten percent
(10%) or more of any class of equity securities of the specified Person, or of
which the specified Person, directly or indirectly, is the owner of ten percent
(10%) or more of any class of equity securities or (d) is a member of the
specified Person’s immediate family.

1.2

Average Trading Price

.  The term “Average Trading Price” means the volume-weighted average of the
prices in all publicly-reported sales of Buyer Shares on the OTCBB, or other
principal securities exchange or quotation service on which the Buyer Shares are
then listed for trading, for the ten (10) trading-day period ending on the
trading day immediately preceding the relevant determination date, with such
closing prices adjusted appropriately for any stock splits, stock combinations
and the like occurring during such ten (10) trading-day period.  When used in
this Agreement, the Average Trading Price shall be deemed to be converted into
United States dollars using the currency exchange rate in effect on the date of
determination of such Average Trading Price.




1.3

Buyer Shares

.  The term “Buyer Shares” means the shares of common stock of Buyer.

1.4

Buyer Parties

.  The term “Buyer Parties” means Buyer and each of its Affiliates,
subsidiaries, successors and assigns and persons acting as officers, directors,
partners, managers, shareholders, members, employees and agents thereof.

1.5

Closing Securities

.  The term “Closing Securities” means the Consideration less the Holdback
Securities.





2

STG_331658.1




--------------------------------------------------------------------------------

 




1.6

Damages

.  The term “Damages” means damages, Liabilities, losses (including, without
limitation, diminution in value), obligations, deficiencies, claims, demands,
Taxes, fines, penalties, costs and expenses of any kind or nature whatsoever
(whether or not arising out of third-party claims), including, without
limitation, interest, costs of mitigation, lost profits, losses resulting from
any shutdown or curtailment of operations, attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing.

1.7

Disclosure Schedule

.  The term “Disclosure Schedule” means a schedule delivered by Sellers and
Dourave to Buyer on the date hereof, which sets forth exceptions to the
representations and warranties contained in ARTICLE V hereof and certain
information called for by this Agreement.

1.8

Encumbrances

.  The term “Encumbrances” means any claim, lien, pledge, option, charge,
easement, security interest, mortgage, right-of-way, encumbrance, right of first
refusal or first offer, restriction, reservation or other similar right or
interest of any nature of any third party.

1.9

Exchange Act

.  The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

1.10

GAAP

.  The term “GAAP” means Generally Applicable Accounting Principles, as
practiced and applied in Canada, consistently applied.

1.11

Knowledge

.  The term “Knowledge” means having either (or both) (a) actual knowledge of a
particular fact or other matter, or (b) imputed knowledge of a particular fact
or other matter, if the applicable Person should reasonably know of such fact or
other matter by nature of such Person’s position or in the ordinary performance
of such Person’s duties, including constructive notice in connection with
documents of public record.

1.12

Liability

.  The term “Liability” means any liability, obligation, or commitment of any
nature (absolute, accrued, contingent or otherwise) matured or unmatured.

1.13

Long Term Liabilities

.  The term “Long Term Liabilities” means all consolidated liabilities of
Dourave and the Subsidiaries that are to be repaid more than one year following
the Closing, as determined in accordance with GAAP.





3

STG_331658.1




--------------------------------------------------------------------------------

 




1.14

Material Adverse Effect

.  The term “Material Adverse Effect” means changes, developments or occurrences
which, individually or in the aggregate, have materially adversely affected or
would have a material adverse effect on the business, prospects, financial
position or results of operations of the entity concerned, taken as a whole with
such entity’s consolidated subsidiaries.

1.15

Notes Payable

.  The term “Notes Payable” means the outstanding indebtedness, including all
accrued and unpaid interest thereon, of Dourave and/or the Subsidiaries to (a)
Helio Tavares under those certain promissory notes in the amount of R$20,163.57
dated August 1, 2007 and R$36,034.86 dated January 2, 2008, and (b) Sergio
Aquino under those certain promissory notes in the amount of R$65,647.62 dated
August 1, 2007 and R$332,950.91 dated January 2, 2008.

1.16

OTCBB

.  The term “OTCBB” means the OTC Bulletin Board.

1.17

Permit

.  The term “Permit” means any approval, consent, waiver, exemption, variance,
franchise, certificate, order, permit, authorization or license of or from any
federal, state, local or foreign government, governmental agency, board,
tribunal, commission, court or other agency or body with regulatory or
governmental authority, including, without limitation, any federal, state, local
or foreign zoning, health, environmental protection, pollution, sanitation,
safety, siting, mining or building permit or license or authorization.

1.18

Person

.  The term “Person” means any individual, corporation, firm, limited liability
company, partnership, association, trust, estate or other entity or
organization.

1.19

Related Party

.  The term “Related Party” means any of the Sellers, any officer or director of
Dourave and the Subsidiaries, any Affiliate of any of the Sellers, Dourave and
the Subsidiaries or any of their respective officers or directors, or any
business or entity in which any of the Sellers, Dourave and the Subsidiaries,
any of the officers or directors of Dourave and the Subsidiaries or any
Affiliate of any such Person has any direct or material indirect interest.

1.20

Seller Parties

.  The term “Seller Parties” means the Sellers and each of their Affiliates,
subsidiaries, successors and assigns and persons acting as officers, directors,
partners, managers, shareholders, members, employees and agents thereof.





4

STG_331658.1




--------------------------------------------------------------------------------

 




1.21

SEC

.  The term “SEC” means the Securities and Exchange Commission.

1.22

Securities Act

.  The term “Securities Act” means the U.S. Securities Act of 1933, as amended.

1.23

Subsidiaries

.  The term “Subsidiaries” means Dourave Mineracao e Exploracao Mineral Ltda.].

1.24

Taxes

.  The term “Taxes” (including, with correlative meaning, the term “Tax”) means
all taxes, charges, fees, levies, imposts or other assessments, however
denominated, including, without limitation, all net income, gross income, gross
receipts, sales, use, service, service use, ad valorem, transfer, franchise,
profits, net worth, license, lease, withholding, social security, payroll,
employment, excise, estimated, severance, stamp, recording, occupation,
business, real and personal property, gift, windfall profits or other taxes,
customs, duties, fees, assessments or charges of any kind whatsoever, whether
computed on a separate, consolidated, unitary, combined or other basis, together
with any interest, fines, penalties, additions to tax or other additional
amounts imposed thereon or with respect thereto imposed by the Internal Revenue
Service or any other federal, state, or local taxing authority (whether domestic
or foreign) including, without limitation, any state, county, local or foreign
government or any subdivision or taxing agency thereof, including a United
States possession.

1.25

Tax Returns

.  The term “Tax Returns” means all reports, estimates, declarations of
estimated tax, schedules, information statements and returns relating to, or
required to be filed in connection with, any Taxes, including information
returns or reports with respect to backup withholding and other payments to
third parties.

1.26

US GAAP

.  The term “US GAAP” means Generally Applicable Accounting Principles, as
practiced and applied in the United States, consistently applied.

1.27

Other Defined Terms

.  The following terms shall have the meanings given them in the Sections of
this Agreement set forth below:

Term

Section

Agreement

Preamble

Balance Sheet Date

5.8(a)

Buyer

Preamble





5

STG_331658.1




--------------------------------------------------------------------------------

 




Cleanup

5.20(a)(i)

Closing

3.1

Closing Date

3.1

Consideration

2.2

Dourave

Preamble

Dourave Shares

Recitals

Environmental Claim

5.20(a)(ii)

Environmental Matters Claims

9.2(c)

Environmental Laws

5.20(a)(iii)

Financial Statements

5.8(a)

Fraud Claims

9.2(a)

Fundamental Claims

9.2(d)

General Claims

9.2(e)

Hazardous Materials

5.20(a)(iv)

Holdback Securities

2.2

Income Tax Act (Canada)

5.19(j)

Leases

5.12

Material Contracts

5.13

Minor Shareholders

Recitals

Minor Shareholder Transactions

Recitals

Pre-Closing Partial Period

8.2(c)

Proceedings

5.14

Purchase Price

2.2

Release

5.20(a)(v)

Securities

2.2

Sellers

Preamble

Tax Claims

9.2(b)

Warrant Share

2.2




1.28

Interpretation Provisions

.  Any reference to “party” or “parties” shall be a reference to Buyer, the
Sellers and Dourave, individually or collectively, as the case may be.  The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and article, section, schedule and exhibit
references are to this Agreement unless otherwise specified.  The meaning of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms.  The term “or” is disjunctive but not necessarily exclusive.
 The terms “include” and “including,” however used, are not limiting and mean
“including without limitation.”  References to dollars or “$” means dollars in
lawful currency of the United States of America. References to agreements and
other documents shall be deemed to include all subsequent amendments and other
modifications thereto. References to statutes shall include all regulations
promulgated thereunder and references to statutes or regulations shall be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation. The captions and headings of
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction





6

STG_331658.1




--------------------------------------------------------------------------------

 




shall under any circumstances be applied against any party. Representations,
warranties, covenants, indemnities or obligations given or entered into by more
than one party hereunder shall bind each of the parties thereto jointly and
severally.

ARTICLE II.
PURCHASE AND SALE OF DOURAVE STOCK

2.1

Sale of Dourave Shares

.  On and subject to the terms of this Agreement, Buyer agrees to purchase from
each of the Sellers, and each of the Sellers agrees to sell, convey, transfer,
assign and deliver to Buyer, all of the Dourave Shares owned by the Sellers for
the Purchase Price.

2.2

Consideration for Dourave Shares

.  As full and complete consideration for the sale, transfer, assignment,
conveyance and delivery of the Dourave Shares by the Sellers to Buyer, and for
all representations, warranties, covenants and obligations of the Sellers and
Dourave in this Agreement, Buyer agrees to pay to the Sellers an aggregate
amount equal to Three Million Two Hundred and Twenty Thousand US Dollars
(US$3,220,000.00) (the “Purchase Price”), in accordance with the allocation set
forth on Exhibit A attached hereto.  Buyer shall pay the Purchase Price to the
Sellers (a) Three Million Nine Hundred Sixty-one Thousand Eight Hundred
Ninety-one (3,961,891) Buyer Shares with each Buyer Share being valued, after
applying the DLOM (Discount for Lack of Marketability) described herein, at
Sixty and Four-Tenth US Cents (US$0.604), and (b) warrants to purchase One
Million Nine Hundred Eighty Thousand Nine Hundred Forty-five (1,980,945) Buyer
Shares (the “Warrants”, and together with the Buyer Shares, the
“Consideration”); provided, however that ten percent (10%) of such Buyer Shares
and such Warrants to purchase Buyer Shares issuable hereunder shall be held back
by Buyer for a period of one (1) year following the Closing in accordance with
the terms of Section 2.3(b) (the “Holdback Securities”). Each Warrant shall be
exercisable for one share of the common stock of Buyer (a “Warrant Share”, and
together with the Buyer Shares and the Warrants, the “Securities”) at a price of
US$1.20 per share for a period of two years from the Closing Date on the terms
set forth, and substantially in the form of the Warrant certificate attached
hereto, as Exhibit B.

The Buyer Shares, the Warrants and the Warrant Shares issuable hereunder shall
not be subject to any resale restrictions except as may be required under
applicable United States or Canadian federal, state, provincial or other
securities laws. Additionally, Sellers who are officers and/or directors of
Dourave shall not sell any Buyer Shares issued to them hereunder until such
Buyer Shares have vested in accordance with the following schedule: 1/3 at
Closing, 1/3 on the first anniversary of Closing, and 1/3 on the second
anniversary of Closing, and the certificates evidencing such Buyer Shares shall
contain a legend reflecting the foregoing restriction.

2.3

Issuance of the Closing Securities; Holdback.  

(a)

Closing Securities.  Subject to the satisfaction of all of the conditions set
forth in this Agreement, at the Closing, Buyer shall issue the Closing
Securities to the Sellers in accordance with the allocation set forth on Exhibit
A attached hereto.





7

STG_331658.1




--------------------------------------------------------------------------------

 




(b)

Holdback.  The Holdback Securities shall be available for the satisfaction of
Damages pursuant to ARTICLE IX. Any dividends or other distributions on the
Holdback Securities will be added to and become part of the Holdback Securities
and will be released with the other Holdback Securities.  The Holdback
Securities will be released to the Sellers within ten (10) business days after
the first (1st) anniversary of the Closing Date, except to the extent of any
previously asserted indemnity claim (as to which the number of Holdback
Securities reasonably necessary to satisfy such claim shall continue to be held
by Buyer).  For purposes of this Section 2.3(b), the value of one Buyer Share
shall be deemed to be the Average Trading Price on the business day immediately
preceding the date any indemnity claim is finally resolved.  Any and all Taxes
on the dividend or any other income on the Holdback Securities shall be the sole
responsibility of the applicable Seller, which may be satisfied via the Holdback
Securities of the applicable Seller.

ARTICLE III.
CLOSING

3.1

Closing

.  The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place in Toronto, Ontario, Canada commencing at 10:00 a.m.
local time on the second business day following the satisfaction or waiver of
all conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than those conditions to be satisfied at the Closing
itself) or such other date as Buyer and the Sellers may mutually determine (the
“Closing Date”).

3.2

Sellers Deliveries at Closing

.  At the Closing, the Sellers will deliver to Buyer:

(a)

the various certificates, instruments and documents referred to in Section 7.2
below; and

(b)

certificates representing the Dourave Shares, duly endorsed in blank (or
accompanied by duly executed stock powers) for transfer to Buyer.

3.3

Buyer Deliveries at Closing

. At the Closing, Buyer will deliver to the Sellers:

(a)

the various certificates, instruments and documents referred to in Section 7.1
below; and

(b)

the certificates and/or warrants representing the Closing Securities.

3.4

Post-Closing Covenants

.  Buyer agrees with and covenants to each Seller that:





8

STG_331658.1




--------------------------------------------------------------------------------

 




(a)

so long as such Seller holds any securities of Buyer that are “restricted
securities” as defined in Rule 144 under the Securities Act, Buyer will cause
“adequate current public information”, within the meaning of Rule 144(c), to be
available with respect to Buyer;

(b)

in connection with any resale of Buyer Shares or Warrant Shares by such Seller
in compliance with Rule 144, provided that such Seller and its broker provides
customary certificates and legal opinions related to Rule 144 compliance, Buyer
will cause any legend placed on the certificates for the Buyer Shares or Warrant
Shares to be promptly removed without cost to Seller;  

(c)

after the first anniversary of the Closing Date, provided that such Seller
certifies it is not then an affiliate of Buyer, provided that such Seller and
its broker provides customary certificates and legal opinions related to Rule
144 compliance, Buyer will use its commercially reasonable efforts to cause any
legend placed on the certificates for the Buyer Shares or Warrant Shares then
held by such Seller to be promptly removed without cost to Seller; and

(d)

provided that such Seller certifies it is not then an affiliate of Buyer, any
Warrant Shares issued to such Seller after the first anniversary of the Closing
Date pursuant to a cashless or net exercise of the Warrants will be issued free
of any legends under the Securities Act.

(e)

Buyer will provide one legal opinion to all US sellers and one legal opinion to
all Offshore sellers at a cost not to exceed One Thousand US Dollars ($1,000.00
US) in total to aid with the removal of any legend.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

Each of the Sellers hereby makes the representations and warranties set forth
below to Buyer with respect to itself and the Dourave Shares held by such Seller
as of the date hereof.  

4.1

Organization of Certain Sellers

.  If such Seller is an entity, it is duly organized and validly existing under
the laws of the jurisdiction of its formation.

4.2

Authorization of Transaction

.  Such Seller has full power and authority to execute and deliver this
Agreement and to perform his or its obligations hereunder. Such Seller is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by such Seller and is a legal,
valid and binding obligation of such Seller, enforceable against such Seller in
accordance with its terms, subject to general principles of equity and laws of



9

STG_331658.1




--------------------------------------------------------------------------------

 




general application relating to bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law.

4.3

Noncontravention

.  Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will (a) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
such Seller is subject or, if such Seller is an entity other than an individual,
any provision of its organizational documents or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Seller is a party or by which he or it is bound or to
which any of his or its assets is subject.

4.4

No Brokers

.  Such Seller has not entered into nor will such Seller enter into any
contract, agreement, arrangement or understanding with any Person which will
result in an obligation of such Sellers, Dourave, the Subsidiaries or Buyer to
pay any finder’s fee, brokerage commission or similar payment in connection with
the transactions contemplated hereby.

4.5

No Other Agreements to Sell the Dourave Shares

.  Such Seller has no legal obligation, absolute or contingent, to any other
Person to sell the Dourave Shares, to sell any assets of Dourave or the
Subsidiaries or to effect any merger, consolidation or other reorganization of
Dourave or the Subsidiaries or to enter into any agreement related thereto.

4.6

Investment.  

(a)

Such Seller understands that the Buyer Shares will not be registered under the
Securities Act, but will be issued pursuant to applicable exemptions from such
registration requirements for transactions not involving a public offering
and/or for transactions which constitute “offshore transactions” as defined in
Regulation S under the Securities Act. Accordingly, the Securities will
constitute "restricted securities" for purposes of the Securities Act.  Such
Seller agrees that it will not transfer the Securities except upon compliance
with the registration requirements of the Securities Act, in accordance with an
available exemption therefrom or in accordance with the provisions of Regulation
S under the Securities Act, that the certificates evidencing the Securities
shall contain a legend to the foregoing effect, and that the Buyer will refuse
to register any transfer of the Securities not made in accordance with the
foregoing provisions.

(b)

Such Seller is acquiring the Consideration for its own account, for investment
purposes only, and not for distribution in violation of any applicable laws.
 Such Seller has had access to such information regarding Buyer and Dourave as
it considers necessary to make its decision to execute this Agreement and
consummate the transactions contemplated hereby.  Such Seller is able to bear
the risk of the loss of Seller’s entire investment.





10

STG_331658.1




--------------------------------------------------------------------------------

 




(c)

Each such Seller is either:

(i)

an “accredited investor” as defined in Rule 501 of Regulation D as promulgated
by the Securities and Exchange Commission (“SEC”) under the Securities Act, or

(ii)

not a “U.S. Person” which is defined in Regulation S as promulgated by the SEC
under the Securities Act to include, without limitation, subject to the
exceptions set forth in Regulation S, (1) an individual resident in the United
States, (2) a partnership or corporation organized or incorporated under the
laws of the United States, (3) a trust or estate of which any trustee, executor
or administrator is a U.S. Person, (4) any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. Person, (5) any discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. Person, and (6) any partnership
or corporation organized or incorporated under the laws of any non-U.S.
jurisdiction that was formed by a U.S. Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors who are not
individuals, estates or trusts.

(d)

If not a U.S. Person, such Seller agrees that it is acquiring the Securities in
an offshore transaction pursuant to Regulation S under the Securities Act and
hereby represents to Buyer as follows:

(i)

Such Seller was outside the United States when receiving and executing this
Agreement;

(ii)

Such Seller has not acquired the Consideration as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Securities;

(iii)

Such Seller understands and agrees not to engage in any hedging transactions
involving the Securities unless such transactions are in compliance with the
Securities Act.  The certificates evidencing such securities shall contain a
legend to the foregoing effect; and

(iv)

Such Seller hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Consideration or any use of this Agreement, including: (a) the
legal requirements within its jurisdiction for the purchase of the
Consideration; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Buyer Shares.
Seller’s consideration for, and its continued beneficial ownership of the
Consideration, will not violate any applicable securities or other laws of
Seller’s jurisdiction.





11

STG_331658.1




--------------------------------------------------------------------------------

 




4.7

Legal and Tax Advice

.  Each of the Sellers has discussed this Agreement with counsel of their
choosing, and has had the legal consequences of this Agreement and the
transactions contemplated hereby explained by such counsel.  None of the Sellers
is relying upon Buyer or Dourave or any of their respective stockholders,
members, directors, officers, attorneys, accountants, agents or representatives
for purposes of interpreting the provisions of this Agreement or assessing the
consequences hereof.

4.8

Dourave Shares

. Each of the Sellers holds of record and owns beneficially the number of
Dourave Shares set forth next to his or its name in Exhibit A, free and clear of
any restrictions on transfer (other than any restrictions under (i) the
Securities Act, applicable Canadian securities law and state and provincial
securities laws and (ii) the constating documents of Dourave), Taxes,
Encumbrances, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands.  None of the Sellers is a party to any option,
warrant, purchase right, or other contract or commitment that could require such
Sellers to sell, transfer, or otherwise dispose of any capital stock of Dourave
(other than this Agreement).  None of the Sellers is a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any capital stock of Dourave.  

ARTICLE V.
REPRESENTATIONS AND WARRANTIES REGARDING DOURAVE

Except as is otherwise set forth with appropriate section references in the
Disclosure Schedule, each of Sergio Aquino, Ruari McKnight and Helio Tavares and
Dourave hereby makes the representations and warranties set forth below to Buyer
as of the date hereof, and each of John Knowles and John Rae hereby make the
representations and warranties set forth below to the Buyer as of the date
hereof other than any such representations and warranties that relate to the
affairs of Dourave in Brazil and of the Subsidiaries.  Nothing in the Disclosure
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Disclosure Schedule identifies the
exception with particularity and describes the relevant facts in detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty has to do with the existence of the document or other item itself).

5.1

Due Organization

.  Each of Dourave and the Subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all requisite corporate power and authority to own, lease
and operate its properties and conduct its business as presently conducted and
as proposed to be conducted.  Each of Dourave and the Subsidiaries is duly
qualified to do business as a foreign corporation or other entity and is in good
standing in each jurisdiction in which such qualification is necessary under the
applicable law as a result of the conduct of its business or the



12

STG_331658.1




--------------------------------------------------------------------------------

 




ownership of its properties.  Each jurisdiction in which Dourave or the
Subsidiaries is qualified to do business as a foreign corporation or other
entity is listed in Section 5.1 of the Disclosure Schedule.

5.2

Books and Records

.  True, complete and correct copies of Dourave’s organizational documents have
been furnished to Buyer.  Such organizational documents reflect all amendments
made thereto at any time prior to the date of this Agreement. Dourave is not in
default under or in violation of any provision of its organizational documents.
 True, complete and correct copies of the share register of Dourave have been
furnished to Buyer.  True, complete and correct copies of the organizational
documents of the Subsidiaries have been furnished to Buyer.  Such organizational
documents reflect all amendments made thereto at any time prior to the date of
this Agreement.  The Subsidiaries are not in default under or in violation of
any provision of their respective organizational documents.  True, complete and
correct copies of the stock certificate books and the stock record books of the
Subsidiaries have been furnished to Buyer.

5.3

Capitalization of Dourave

. The authorized share capital of Dourave is an unlimited number of common
shares and an unlimited number of Class A, B and C preference shares, of which
47,800,757 common shares are duly issued and outstanding. Since the
incorporation of Dourave only common shares have been issued and no preference
shares have been issued. All of the outstanding Dourave Shares and other
securities of Dourave are duly authorized, validly issued, fully paid and
nonassessable and free of all Encumbrances, and were issued in compliance with
applicable preemptive rights and securities laws. Except as set forth in Section
5.3 of the Disclosure Schedule, neither Dourave nor the Subsidiaries has issued
any securities, including, but not limited to, options, warrants or other
securities convertible into or exercisable for shares of capital stock of
Dourave or other securities of Dourave or such Subsidiaries, nor has Dourave or
the Subsidiaries repurchased, redeemed or otherwise acquired any of its
outstanding shares of capital stock.  Neither Dourave nor the Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital stock.

5.4

Subsidiaries

.  Other than as set forth in Section 5.4 of the Disclosure Schedule and the
Subsidiaries, Dourave has not at any time prior to the date hereof and currently
does not own any stock, partnership interest, membership interest, joint venture
interest or any other security or ownership interest issued by any other
corporation, or by any partnership, limited liability company, organization or
other entity. Dourave owns, of record and beneficially, all of the outstanding
capital stock and other equity securities of the Subsidiaries, free of any
Encumbrances.

5.5

Authorization

.  Dourave has all necessary corporate power and authority, and has taken all
corporate action necessary, to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to perform its obligations hereunder.
 The execution and delivery of this Agreement by Dourave and



13

STG_331658.1




--------------------------------------------------------------------------------

 




the consummation by Dourave of the transactions contemplated hereby have been
duly approved by the Board of Directors of Dourave and the holders of Dourave
Shares.  No other corporate proceedings on the part of Dourave are necessary to
authorize this Agreement and the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Dourave and is a legal, valid
and binding obligation of Dourave, enforceable against Dourave in accordance
with its terms, subject to general principles of equity and laws of general
application relating to bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law.

5.6

Non-Contravention

.  The execution, delivery and performance of this Agreement by Dourave and the
consummation by Dourave of the transactions contemplated hereby do not and will
not, with or without the giving of notice or the lapse of time, or both,
violate, conflict with, result in the breach of or a default under, or
accelerate the performance required by or result in, individually or in the
aggregate, any Material Adverse Effect under any of the terms, conditions or
provisions of, the charter, bylaws or other organizational documents of Dourave
or the Subsidiaries or any covenant, agreement, commitment or understanding
(including any license or sub-license agreement, covenant not to compete,
employment agreement or consulting agreement) to which Dourave or the
Subsidiaries is a party or by which any of their assets are bound, or any
Permit, authorization, order, ruling, decree, judgment, injunction or
arbitration award, or any law, rule, statute, regulation or stipulation, to
which Dourave or the Subsidiaries or any of their assets is subject, or result
in the creation of any Encumbrance upon any of the properties or assets of
Dourave or the Subsidiaries.

5.7

Consents and Approvals

.  No consent, approval or authorization of, or declaration, filing or
registration with, any federal, state, local, foreign or other governmental or
regulatory authority, or any other Person, is required to be made or obtained by
Dourave or the Subsidiaries in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.

5.8

Financial Statements.

(a)

The unaudited consolidated financial statements of Dourave and the Subsidiaries
as of and for the years ended December 31, 2008 and 2009 and for the year ended
December 31, 2010 (the “Balance Sheet Date”) are set forth in Exhibit C hereto
(collectively, the “Financial Statements”).  Except as set forth in Section 5.8
of the Disclosure Schedule, the Financial Statements (i) are complete, correct
and accurate and are consistent with the books and records of Dourave and the
Subsidiaries, (ii) have been prepared in accordance with GAAP as of the dates
and for the periods covered thereby and (iii) fairly present, in accordance with
GAAP as of the dates and for the periods covered thereby, the consolidated
financial condition and results of operations of Dourave and the Subsidiaries as
of the dates and for the periods then ended and include no change in the
application of accounting principles.





14

STG_331658.1




--------------------------------------------------------------------------------

 




(b)

All projected operating results and other financial information relating to
Dourave and the Subsidiaries which have previously been supplied by Dourave to
Buyer have been prepared in good faith on the basis of assumptions by Dourave
which Dourave believes to be reasonable.  

5.9

No Undisclosed Liabilities

   As of the Balance Sheet Date, neither Dourave nor the Subsidiaries had
Liabilities other than those which are adequately reflected or reserved against
in the Financial Statements.  Neither Dourave nor the Subsidiaries has taken any
action which has resulted in a waiver or extension of the statute of limitations
applicable to any of its Liabilities.  Neither Dourave nor the Subsidiaries has,
since the Balance Sheet Date, or will, prior to the Closing, incur any
Liabilities except in the ordinary course of business, none of which will have,
individually or in the aggregate, a Material Adverse Effect on Dourave.  As of
the Closing Date, the Liabilities of Dourave shall not include any Long Term
Liabilities.

5.10

No Changes

   Since the Balance Sheet Date, each of Dourave and the Subsidiaries has
conducted its business only in the ordinary course.  Without limiting the
generality of the foregoing sentence, except as set forth in Section 5.10 of the
Disclosure Schedule, since the Balance Sheet Date there has not been:

(a)

any change in the financial condition, assets, liabilities, net worth or
business of Dourave or the Subsidiaries;

(b)

any damage, destruction or loss, whether or not covered by insurance, adversely
affecting the properties in the aggregate or business of Dourave or the
Subsidiaries, or any deterioration in the operating condition of Dourave’s or
the Subsidiaries’ assets;

(c)

any Encumbrance of any kind of any of Dourave’s or the Subsidiaries’ assets,
tangible or intangible;

(d)

any strike, walkout, labor trouble or any other new or continued event,
development or condition of similar character at Dourave or the Subsidiaries;

(e)

any declaration, setting aside or payment of a dividend or other distribution in
respect of any of the stock of Dourave or the Subsidiaries, or any direct or
indirect redemption, purchase or other acquisition of any stock of Dourave or
the Subsidiaries or any rights to purchase such stock or securities convertible
into or exchangeable for such stock;

(f)

any increase in the salaries or other compensation payable or to become payable
to, or any advance (excluding advances for ordinary business expenses) or loan
to, any officer, director, employee, agent or stockholder of Dourave or the
Subsidiaries, or any increase in, or any addition to, other benefits (including
without limitation any bonus, profit sharing, pension or other plan) to which
any of Dourave’s or the Subsidiaries’ officers, directors, employees, agents or
stockholders may be entitled, or any payments to any pension, retirement, profit
sharing, bonus or similar plan except



15

STG_331658.1




--------------------------------------------------------------------------------

 




payments in the ordinary course of business and consistent with past practice
made pursuant to the employee benefit plans described in Section 5.10 of the
Disclosure Schedule, or any other payment of any kind to or on behalf of any
such officer, director, employee, agent or stockholder other than payment of
base compensation and reimbursement or advance for reasonable business expenses
in the ordinary course of business;

(g)

any making or authorization of any capital expenditures in excess of $5,000 per
month;

(h)

any cancellation or waiver of any right material to the operation of Dourave’s
business;

(i)

any acceleration, termination, modification, cancellation or waiver of any
agreement, contract, lease, license, instrument, indebtedness, claim or other
arrangement;

(j)

any delay or postponement of the payment of accounts payable or other Liability,
obligation or expense, nor has it accelerated or advanced the collection of
receivables or the selling of accounts;

(k)

any sale, lease, transfer, assignment or other disposition of any assets
(tangible or intangible) of Dourave or the Subsidiaries;

(l)

any payment, discharge or satisfaction of any Liability by Dourave or the
Subsidiaries, other than the payment, discharge or satisfaction, in the ordinary
course of business, of Liabilities shown or reflected on the Financial
Statements;

(m)

any material adverse change or any threat of any material adverse change in
Dourave’s or the Subsidiaries’ relations with, or any loss or threat of loss of,
any of Dourave’s or the Subsidiaries’ customers, clients or suppliers, licensees
and licensors;

(n)

any write-downs of the value of any assets by Dourave or the Subsidiaries;

(o)

any change by Dourave or the Subsidiaries in any method of accounting or keeping
its books of account, accounting practices, investment practices, or claims,
payment and processing practices or policies;

(p)

any creation, incurrence, assumption or guarantee by Dourave or the Subsidiaries
of any Liabilities, except in the ordinary course of business, or any creation,
incurrence, assumption or guarantee by Dourave or the Subsidiaries of any
indebtedness for money borrowed (other than renewals on comparable terms of
Liabilities reflected on the Financial Statements);

(q)

any payment, loan or advance of any amount to or in respect of, or any sale,
transfer or lease of any properties or assets (whether real, personal or mixed,
tangible or intangible) to, or entering into of any agreement, arrangement or
transaction with, any Related Party except for compensation to the officers and
employees of Dourave or the Subsidiaries at rates not exceeding the rates of
compensation disclosed in Section 5.10 of the Disclosure Schedule or as
permitted in clause (f) of this Section 5.10;





16

STG_331658.1




--------------------------------------------------------------------------------

 




(r)

any disposition of or failure to keep in effect any rights in, to or for the use
of any patent, trademark, service mark, trade name or copyright, or any
disclosure to any Person not an employee or Related Party (other than
disclosures to Dourave, Buyer or those made in the ordinary course of business
pursuant to an effective confidentiality agreement) or other disposal of any
trade secret, process or know-how used by Dourave or the Subsidiaries in its
business;

(s)

any transaction, agreement or event outside the ordinary course of Dourave’s or
the Subsidiaries’ business;

(t)

any amendment to the charter, bylaws or other organizational documents of
Dourave or the Subsidiaries;

(u)

any event, incident, action, failure to act or transaction that has resulted in,
individually or in the aggregate, a Material Adverse Effect of Dourave or the
Subsidiaries; or

(v)

any failure to maintain in full force and effect substantially the same level
and types of insurance coverage as in effect on the Balance Sheet Date.

5.11

Leases, Premises

   Neither Dourave nor the Subsidiaries own any real property.  All tangible
properties and assets owned or leased by Dourave or the Subsidiaries are, except
for changes in the ordinary course of business after the Balance Sheet Date,
reflected in the Financial Statements.  Dourave and the Subsidiaries own good
and marketable fee, or valid leasehold, title to the real and personal property
owned or leased by it, free and clear of all Encumbrances, except (i) as
reflected in the Financial Statements, (ii) for Encumbrances created by the
lessors thereof and (iii) for Encumbrances related to Taxes not yet due and
payable by Dourave or the Subsidiaries (none of which Encumbrances impairs the
current use or diminishes the value of any material item of property to any
material extent).  All of the equipment and tangible personal property owned or
leased by Dourave or the Subsidiaries is in good operating condition and repair
and none of such assets is in need of maintenance or repairs except for
ordinary, routine maintenance.

5.12

Leases, Premises

   Section 5.12 of the Disclosure Schedule lists all real property (including
mining) leases, subleases, licenses, claims, patents, concessions, amendments,
options and other leasehold interests to which Dourave or the Subsidiaries are a
party (the “Leases”).  All of the Leases are valid and binding, in full force
and effect and enforceable by or against Dourave and the Subsidiaries and the
other parties thereto in accordance with their terms.  No party is in default
under any Lease, and no event exists which with notice or lapse of time or both
would constitute a default or an event of default thereunder. Such leased
properties are not subject to any Encumbrances, encroachments, zoning
ordinances, administrative regulations or building or use restrictions which
interfere with or impair the present and continued use thereof in the usual and
normal conduct of the business of Dourave and the Subsidiaries.





17

STG_331658.1




--------------------------------------------------------------------------------

 




5.13

Contracts and Commitments

   Except as set forth in Section 5.13 of the Disclosure Schedule, neither
Dourave nor the Subsidiaries is party to any written or oral:

(a)

contract, agreement, commitment or personal property lease which requires
Dourave or the Subsidiaries to make payments thereunder in excess of $2,000;

(b)

note, loan or evidence of indebtedness on the part of Dourave or the
Subsidiaries of more than $2,000;

(c)

contracts, agreements or commitments not otherwise described in (a) or (b) above
which are not in the ordinary course of Dourave’s or the Subsidiaries’ business
or which materially affect Dourave’s or the Subsidiaries’ business;

(d)

guarantee of any Liability or obligation;

(e)

contracts, agreements or commitments containing covenants limiting the freedom
of Dourave or the Subsidiaries to engage in any line of business or compete with
any other Person;

(f)

contracts for the employment of any officer, individual, employee or other
person or entity on a full-time, part-time, consulting or other basis, or other
agreement providing severance benefits or relating to loans to officers,
directors, employees or Affiliates;

(g)

partnership or joint venture agreements;

(h)

contracts, agreements or commitments which have an unexpired term in excess of
twelve (12) months from the date hereof, other than those which can be
terminated on not more than thirty (30) days notice without Liability to
Dourave, the Subsidiaries or Buyer;

(i)

contract or agreement which is incapable of being fulfilled or performed on time
without undue or unusual expenditure of time, money or effort;

(j)

contract or agreement which provides for any payment or receipt of funds not
accurately reflecting the value on an arm’s length basis of the services or
goods in consideration of which that payment or receipt of funds has been made
or is to be made; or

(k)

contract or agreement which involves or is likely to involve obligations,
restrictions or liabilities whose nature or magnitude ought reasonably to be
known by an intending purchaser of Dourave and its business.

None of Dourave, the Subsidiaries nor any other party thereto is in default (nor
does any circumstance exist which, with notice or the lapse of time or both,
would result in such a default) under any agreement, contract, lease or
commitment described in this Section 5.13 to which it is a party (the “Material
Contracts”).  Each of the Material Contracts is in full force and effect, is
valid and binding and is enforceable against Dourave, the Subsidiaries and each
other party thereto in accordance with its



18

STG_331658.1




--------------------------------------------------------------------------------

 




terms, subject to general principles of equity and laws of general application
relating to bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.  The Sellers have delivered or made available to Buyer true
and correct copies of the Material Contracts.  Copies of each personal property
lease have been provided or made available to Buyer and Section 5.13 of the
Disclosure Schedule sets forth a list of such leases.  Each personal property
lease listed in Section 5.13 of the Disclosure Schedule includes a description
of the leased property, the monthly rent, the term of the lease and any options
to purchase the leased property.

5.14

Litigation, Proceedings and Applicable Law

   There is no action, investigation, suit or other proceeding (including
arbitration proceedings) (“Proceedings”) pending or threatened against Dourave
or the Subsidiaries.  Neither Dourave nor the Subsidiaries is in default with
respect to any judgment, order, writ, injunction or decree of any court,
governmental agency, commission, board, bureau, agency or instrumentality.
 Neither Dourave nor the Subsidiaries is subject to outstanding order, ruling,
decree, judgment or stipulation by or with any court, administrative agency,
arbitration panel or other similar authority.  




5.15

Compliance with Law; Permits.  

(a)

Each of Dourave and the Subsidiaries has complied and is now in compliance with
all federal, state, local and foreign laws, ordinances and regulations
(including, without limitation, those relating to employment and employment
practices and occupational safety and health.  No written claims or complaints
have been received by Dourave and the Subsidiaries from any governmental
authorities or other parties that Dourave or the Subsidiaries is in violation of
any such laws, ordinances and regulations, including any applicable building,
zoning, occupational safety and health or similar law, ordinance or regulation
in relation to its offices, buildings or other structures or equipment, or the
operation thereof, or of any applicable fair employment, equal opportunity or
similar law, ordinance or regulation and no such claims or complaints have been
threatened. Neither Dourave nor the Subsidiaries has received any notice from
any governmental authorities of any pending proceedings to take all or any part
of the properties of Dourave or the Subsidiaries (whether leased or owned) by
condemnation or right of eminent domain and no such proceedings are threatened.
 

(b)

Section 5.15 of the Disclosure Schedule sets forth all Permits issued or
required to be issued as of the date hereof to Dourave or the Subsidiaries with
respect to the ownership or lease of its properties and assets or the conduct of
its business.  Each of Dourave and the Subsidiaries has fulfilled and performed
its respective obligations under each such Permit and no event has occurred or
condition or state of facts exists which constitutes or, after notice or lapse
of time or both, would constitute a breach or default under any such Permit.  No
notice of cancellation, of default or of any dispute concerning any such Permit,
or of any event, condition or state of facts described in the preceding
sentence, has been received by Dourave or the Subsidiaries.  There is no
proceeding pending or threatened to revoke, modify or otherwise fail to renew
any such Permit.  Each Permit is valid, subsisting and in full force and effect
and will be maintained by Dourave or the Subsidiaries, as the case may be,
following consummation of the transactions contemplated by Agreement without (i)
the



19

STG_331658.1




--------------------------------------------------------------------------------

 




occurrence of any breach, default or forfeiture of material rights thereunder or
(ii) the consent, approval of, or the making of any filing with, any
governmental body, regulatory commission or other party.

5.16

Insurance

   Section 5.16 of the Disclosure Schedule sets forth a complete and accurate
list of all casualty, business interruption, directors and officers liability,
general liability, workers’ compensation and other types of insurance maintained
by or for the benefit of Dourave or the Subsidiaries, together with the names of
the policyholder, carriers and insureds, additional insureds and loss payees,
and the liability limits and expiration date for each such policy.  Each such
policy is in force, and no notice has been received by Dourave or the
Subsidiaries from any insurance carrier purporting to cancel or refuse renewal,
reduce or dispute coverage under any such policy.  All premiums or other
payments due under all such policies have been paid in full.  Such policies are
sufficient to insure Dourave and the Subsidiaries from all losses normally
insured against by similar businesses.  Dourave and the Subsidiaries are not in
default under any of such policies or binders, and Dourave and the Subsidiaries
have not failed to give any notice or to present any claim under any such policy
or binder in a due and timely fashion.  No policy aggregates, limits or maximums
affecting the coverage available on Dourave’s or the Subsidiaries’ insurance
policies have been reached or exceeded for any policy years commencing on or
after the date of incorporation of Dourave.  Each such insurance policy shall
continue to be in full force and effect upon the Closing.  Such insurance
policies constitute the only insurance policies which Dourave and the
Subsidiaries are required to maintain, by law or the terms of any contract or
agreement.

5.17

Employee Benefit Plans

   Dourave does not have any announced plan or legally binding commitment to
create any employee benefit plans or arrangements which are intended to cover
employees or former employees of Dourave or the Subsidiaries (with respect to
their relationship with such entities) or to amend or modify any existing
employee benefit plans or arrangements which covers or has covered employees or
former employees of Dourave or the Subsidiaries (with respect to their
relationship with such entities).  No event has occurred in connection with
which Dourave, directly or indirectly, could be subject to any material
liability (a) under any statute, regulation or governmental order relating to
any employee benefit plans or arrangements or (b) pursuant to any obligation of
Dourave or the Subsidiaries to indemnify any person against liability incurred
under, any such statute, regulation or order as they relate to any employee
benefit plans or arrangements.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
result in the acceleration or creation of any rights of any person to benefits
under any employee benefit plans or arrangements (including, without limitation,
the acceleration of the vesting or exercisability of any stock options, the
acceleration of the vesting of any restricted stock or the acceleration or
creation of any rights under any severance, parachute or change in control
agreement).

5.18

Labor Matters

   Section 5.18 of the Disclosure Schedule contains a list of all of the
employees of Dourave.  Dourave and the Subsidiaries are in compliance in all
respect to each labor agreement





20

STG_331658.1




--------------------------------------------------------------------------------

 




with respect to its employees with any labor organization, union, group or
association.  There is no labor strike or labor disturbance pending or
threatened against Dourave or the Subsidiaries nor is any grievance currently
being asserted, and neither Dourave nor the Subsidiaries has experienced a work
stoppage or other labor difficulty since the date of its incorporation.  Each of
Dourave and the Subsidiaries is in compliance with all applicable laws
respecting employment practices, employee documentation, terms and conditions of
employment and wages and hours and is not and has not engaged in any unfair
labor practice.  There is no unfair labor practice charge or complaint against
Dourave or the Subsidiaries pending before any other domestic or foreign
governmental agency arising out of Dourave’s or the Subsidiaries’ activities,
and there are no facts or information which would give rise thereto.  Dourave is
currently and has in the past consistently been in full compliance with all
relevant immigration-related laws and regulations.

5.19

Tax Matters.  

(a)

Each of Dourave and the Subsidiaries has timely filed with the appropriate
taxing authorities all Tax Returns in respect of Taxes required to be filed by
any of them through the date hereof.  All such Tax Returns were true, correct
and complete at the time of filing and remain true, correct and complete as of
the date hereof.  Neither Dourave nor the Subsidiaries has requested any
extension of time within which to file Tax Returns in respect of any Taxes.  The
Sellers have delivered to Buyer complete and accurate copies of all Tax Returns
of Dourave and the Subsidiaries for the tax years 2008 and 2009.

(b)

All Taxes, in respect of periods beginning before the date hereof, have been
paid or remitted to the appropriate governmental authorities, or an adequate
reserve in the Financial Statements (excluding reserves for deferred Taxes to
reflect timing differences between book and taxable income) has been established
therefor, and neither Dourave nor the Subsidiaries has any liability for taxes
in excess of the amounts so paid or reserves so established.  There are no Taxes
for which Dourave or the Subsidiaries are or may become liable that will apply
in a period or portion thereof beginning the day after the Closing Date and that
are attributable to income earned or activities occurring on or before the
Closing Date.  All Taxes which Dourave and the Subsidiaries are (or were)
required by law to withhold or collect have been duly withheld or collected, and
have been timely paid over to the proper authorities, to the extent due and
payable.  There are no liens for Taxes (other than for current taxes not yet due
and payable) upon the assets of Dourave or the Subsidiaries

(c)

Neither Dourave nor the Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to an extension of time with respect to the period
for assessment or collection of Taxes.  No deficiencies for Taxes have been
claimed, proposed or assessed or threatened to be claimed, proposed or assessed
by any taxing or other governmental authority with respect to Dourave or the
Subsidiaries.  There are no pending or, to the best of Dourave’s Knowledge,
threatened audits, investigations or claims for or relating to any liability in
respect of Taxes of Dourave or the Subsidiaries, and there are no matters under
discussion with any governmental authorities with respect to Taxes that is
likely to result in an additional amount of Taxes of Dourave or the
Subsidiaries.  None of Dourave or the Subsidiaries has been notified that any
taxing authority intends to audit a Tax Return



21

STG_331658.1




--------------------------------------------------------------------------------

 




for any other period.  No power of attorney with respect to any Taxes for which
Dourave or the Subsidiaries may be liable is currently in force.

(d)

Neither Dourave nor the Subsidiaries has net operating losses, tax credit
carryovers or other tax attributes presently subject to limitation under any
applicable tax laws.  The amount of net operating losses, net capital losses,
foreign tax credits, investment, and other tax credits of Dourave and the
Subsidiaries is set forth in Section 5.19(d) of the Disclosure Schedule.

(e)

Neither Dourave nor the Subsidiaries has been or is a party to, or bound by, any
tax sharing, tax allocation or similar agreement. Neither Dourave nor the
Subsidiaries has filed a consent under any applicable tax laws concerning
collapsible corporations, and will not file such a consent.

(f)

Neither Dourave nor the Subsidiaries has any Liability for the Taxes of any
Person (other than any Taxes of Dourave or the Subsidiaries) under any
applicable tax laws, as a transferee or successor.

(g)

Neither Dourave nor the Subsidiaries has taken any position on its Tax Returns
that would require disclosure in order to avoid a substantial understatement
penalty within the meaning of any applicable tax laws.

(h)

Each of Dourave and the Subsidiaries has furnished to Buyer (i) true, complete
and correct copies of all audit reports, statements of deficiencies, closing or
other agreements received by Dourave or the Subsidiaries from Tax authorities
related to Taxes, including, without limitation, all reports, statements,
memoranda and opinions, whether formal or informal, regarding audits and
examinations that have begun but have not been completed; (ii) a list of all
elections in effect with respect to Taxes that will survive the Closing and
(iii) a schedule that contains an accurate and complete description of any
carryovers of Tax attributes.

(i)

Neither Dourave nor the Subsidiaries has entered into any tax-sharing agreement
or similar arrangement or requested or received any ruling from any taxing
authority, or signed any binding agreement with any taxing authority (including,
without limitation, any advance pricing agreement) that would impact the amount
of Tax after the Closing Date.

(j)

Dourave has not entered into any agreement contemplated by section 191.3 of the
Income Tax Act (1985), as amended, including any substitute or successor
provisions thereto (the “Income Tax Act (Canada)”).

(k)

No Person (other than the Buyer) has ever acquired or had the right to acquire
control of Dourave for the purposes of Section 111 of the Income Tax Act
(Canada).

(l)

None of sections 78, 80, 80.01, 80.02, 80.03 and 80.04 of the Income Tax Act
(Canada) or any equivalent provision of the laws of any other jurisdiction, have
applied or will apply to Dourave on or before the Closing Date.

(m)

Dourave has not acquired property from a non-arm's length Person, within the
meaning of the Income Tax Act (Canada), for consideration, the value of which is
less than





22

STG_331658.1




--------------------------------------------------------------------------------

 




the fair market value of the property, including, but not limited to, in
circumstances which could subject it to a liability under section 160 of the
Income Tax Act (Canada). The value of the consideration paid or received by
Dourave for the acquisition, sale or transfer of property (including
intangibles) or the provision of services (including financial transactions)
from or to any non arm's length Person is equal to the estimated fair market
value of such property acquired, transferred or sold or services purchased or
provided. Dourave has not received any requirement pursuant to section 224 of
the Income Tax Act (Canada) which remains unsatisfied in any respect.

(n)

No circumstances exist and no transaction or event or series of transactions or
events has occurred which has resulted or could result in a liability for Tax to
Dourave, either before, on or after Closing, under section 17 of the Income Tax
Act (Canada). Paragraph 214(3)(a) of the Income Tax Act (Canada) has not applied
as a result of any transaction or event involving Dourave. For all transactions
between Dourave and any Person that is a non-resident of Canada for purposes of
the Income Tax Act (Canada) with whom it was not dealing at arm's length during
a taxation year commencing after 2002 and ending on or before the Closing Date
and to which subsection 247(3) of the Income Tax Act (Canada) could apply,
Dourave has made or obtained records or documents that meet the requirements of
paragraphs 247(4)(a) to (c) of the Income Tax Act (Canada).

5.20

Environmental Matters.

(a)

As used in this Agreement:

(i)

“Cleanup” means all actions required to (A) cleanup, remove, treat or remediate
Hazardous Materials in the indoor or outdoor environment; (B) prevent the
Release of Hazardous Materials so that they do not migrate, endanger or threaten
to endanger public health or welfare of the indoor or outdoor environment;
(C) perform pre-remedial studies and investigations and post-remedial monitoring
and care or (D) respond to any government requests for information or documents
in any way relating to cleanup, removal, treatment or remediation or potential
cleanup, removal, treatment or remediation of Hazardous Materials in the
environment.

(ii)

“Environmental Claim” means any claim, action, cause of action, investigation or
notice (written or oral) by any Person alleging potential Liability (including,
without limitation, potential Liability for investigatory costs, Cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (A)
the presence, or Release into the environment, of any Hazardous Materials at any
location, whether or not owned or operated by Dourave or the Subsidiaries or (B)
any violation of any Environmental Law.

(iii)

“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment, including without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, Release, disposal, transport or handling
of Hazardous





23

STG_331658.1




--------------------------------------------------------------------------------

 




Materials and all laws and regulations with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials, and all laws relating to endangered or threatened species of fish,
wildlife and plants and the management or use of natural resources.

(iv)

“Hazardous Materials” means all substances defined as Hazardous Substances,
Oils, Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. Section 300.5, or defined as such by, or
regulated as such under, any Environmental Law.

(v)

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the environment (including, without limitation, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Materials through or in, the air, soil,
surface water, groundwater or property.

(b)

Each of Dourave and the Subsidiaries is in material compliance with all
applicable Environmental Laws (which compliance includes, but is not limited to,
the possession by Dourave and the Subsidiaries of all Permits and other
governmental authorizations required under applicable Environmental Laws, and
compliance with the terms and conditions thereof).  Neither Dourave nor the
Subsidiaries has received any communication (written or oral), whether from a
governmental authority or a third party, that alleges that Dourave or the
Subsidiaries is not in such compliance, and there are no past or present
actions, activities, circumstances, conditions, events or incidents that may
prevent or interfere with such compliance in the future.  All Permits and other
governmental authorizations currently held by Dourave and the Subsidiaries
pursuant to applicable Environmental Laws are identified in Section 5.20 of the
Disclosure Schedule.

(c)

No transfers of Permits or other governmental authorizations under Environmental
Laws, and no additional Permits or other governmental authorizations under
Environmental Laws, will be required for Dourave or the Subsidiaries to conduct
its business in full compliance with all applicable Environmental Laws
immediately following the Closing.

(d)

There is no Environmental Claim for an amount exceeding $5,000 pending or
threatened against Dourave or the Subsidiaries or against any Person whose
liability for any Environmental Claim Dourave or the Subsidiaries has or may
have retained or assumed either contractually or by operation of law.

(e)

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the presence or Release of
any Hazardous Material, which are reasonably likely to form the basis of any
Environmental Claim for an amount exceeding $5,000 against Dourave or the
Subsidiaries or against any Person whose Liability for any Environmental Claim
Dourave or the Subsidiaries has or may have retained or assumed either
contractually or by operation of law.

(f)

Neither Dourave nor the Subsidiaries has, and no other Person has, Released,
placed, buried or dumped Hazardous Materials produced by, or resulting from, any





24

STG_331658.1




--------------------------------------------------------------------------------

 




business, commercial or industrial activities, operations or processes, on or
beneath any property currently or formerly owned, operated or leased by Dourave
or the Subsidiaries.

(g)

Each of Dourave and the Subsidiaries has delivered or otherwise made available
for inspection to Buyer true, complete and correct copies and results of any
reports, studies, analyses, tests or monitoring data possessed or initiated by
Dourave or the Subsidiaries pertaining to Hazardous Materials in, on, beneath or
adjacent to any property currently or formerly owned, operated or leased by
Dourave or the Subsidiaries, or regarding Dourave or the Subsidiaries’
compliance with applicable Environmental Laws.

(h)

Without in any way limiting the generality of the foregoing, any properties
owned, operated or leased by Dourave or the Subsidiaries do not contain any:
(i) underground storage tanks; asbestos; polychlorinated biphenyls;
(ii) underground injection wells; (iii) radioactive materials or (iv) septic
tanks or waste disposal pits in which process wastewater or any Hazardous
Materials have been discharged or disposed.

5.21

No Brokers

   Neither Dourave nor the Subsidiaries has entered into nor will they enter
into any contract, agreement, arrangement or understanding with any Person which
will result in an obligation of Dourave, the Subsidiaries or Buyer to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

5.22

Powers of Attorney; Bank Accounts

   Section 5.22 of the Disclosure Schedule contains a complete and accurate list
of all outstanding powers of attorney or similar authorizations given by Dourave
or the Subsidiaries.  Section 5.22 of the Disclosure Schedule also sets forth a
complete and accurate list of the names and addresses of all banks, trust
companies, savings and loan associations and other financial institutions in
which Dourave or the Subsidiaries has assets, deposits or safe deposit boxes and
the signatories thereunder.

5.23

Transactions with Related Parties

   Neither Dourave nor the Subsidiaries has entered into a transaction with any
Related Party other than at arms’ length, and no Related Party:

(a)

has borrowed money from or loaned money to Dourave or the Subsidiaries which
will not be repaid on or before the Closing Date (other than the Notes Payable);

(b)

has any contractual or other claim, express or implied, of any kind whatsoever
against Dourave or the Subsidiaries; or

(c)

has been engaged, since the date of incorporation of Dourave, in any other
transaction with Dourave or the Subsidiaries (other than employment
relationships at no greater than the current salaries disclosed in Section 5.23
of the Disclosure Schedule).





25

STG_331658.1




--------------------------------------------------------------------------------

 




5.24

Disclosure

   This Agreement and all information or documents included herein or attached
hereto, the Disclosure Schedule and the Closing bringdown certificates furnished
or to be furnished to Buyer by or on behalf of Dourave or the Subsidiaries
pursuant to or in connection with this Agreement (a) do not and will not contain
any untrue statement of a material fact and (b) do not and will not omit to
state a material fact necessary, in light of the circumstances under which made,
to make the statements contained herein and therein not misleading.

5.25

Accuracy of Information

   All information which has been given by or on behalf of Dourave to Buyer (or
to any employee, agent or advisor of Buyer) with respect to Dourave or its
business or assets is true, complete and accurate in all material respects.  All
information which is known to Dourave relating to Dourave or its business or
assets or otherwise relating to the subject matter of this Agreement which is
material to be known by a purchaser of Dourave has been disclosed to Buyer.  The
information in the Disclosure Schedule is accurate in all material respects.




ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF BUYER

Except as is otherwise set forth with appropriate section references in the
Buyer Disclosure Schedule, Buyer hereby makes the representations and warranties
set forth below to the Sellers as of the date hereof.

6.1

Due Organization

   Buyer is a corporation duly organized, validly existing and in good standing
under the laws of Utah, and has all requisite corporate power and authority to
own, lease and operate its properties and conduct its business as presently
conducted and as proposed to be conducted.  

6.2

Authorization

   Buyer has all necessary corporate power and authority, and has taken all
corporate action necessary, to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to perform its obligations hereunder.
 The execution and delivery of this Agreement by Buyer and the consummation by
Buyer of the transactions contemplated hereby have been duly approved by all
requisite corporate action on the part of Buyer.  No other corporate proceedings
on the part of Buyer are necessary to authorize this Agreement and the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Buyer and is a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to general
principles of equity and laws of general application relating to bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally,
regardless of whether considered in a proceeding in equity or at law.





26

STG_331658.1




--------------------------------------------------------------------------------

 




6.3

Non-Contravention

.  The execution, delivery and performance of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby do not, with or
without the giving of notice or the lapse of time, or both, violate, conflict
with, result in the breach of or a default under, or accelerate the performance
required by or result in, individually or in the aggregate, any Material Adverse
Effect on Buyer under any of the terms, conditions or provisions of, the charter
or bylaws of Buyer or any covenant, agreement, commitment or understanding
(including any license or sub-license agreement, covenant not to compete,
employment agreement or consulting agreement) to which Buyer is a party, or any
Permit, authorization, order, ruling, decree, judgment or arbitration award, or
any law, rule, regulation or stipulation, to which Buyer is subject, or result
in the creation of any Encumbrance upon any of the properties or assets of
Buyer.

6.4

Consents and Approvals

.  Other than a Form D which may be required to be filed by Buyer with the SEC
and equivalent filings which may be required to filed with applicable state
securities commissioners after the Closing Date, no consent, approval,
authorization, declaration, filing or registration with any governmental or
regulatory authority, or any other person, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

6.5

Investment Company

.  Buyer is not, and will not as a result of the issuance of the Securities
become, registered or required to register under the Investment Company Act of
1940, as amended.

6.6

SEC Documents.  

Buyer has timely filed all required forms, reports and documents with the SEC
since January 1, 2010 (collectively, the “Buyer Reports”).  As of their
respective dates, the Buyer Reports (a) complied in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and the
rules and regulations promulgated thereunder and (b) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading.  Each of the
consolidated balance sheets of Buyer included in or incorporated by reference
into the Buyer Reports (including the related notes and schedules) fairly
presents in all material respects the consolidated financial position of Buyer
as of its date and each of the consolidated statements of operations of Buyer
included in or incorporated by reference into the Buyer Reports (including any
related notes and schedules) fairly presents in all material respects the
results of operations of Buyer for the periods set forth therein (subject, in
the case of unaudited statements, to the absence of footnotes and to normal,
year-end audit adjustments which would not be material in amount or effect), in
each case in accordance with US GAAP, except as may be noted therein or in the
notes thereto and except, in the case of the unaudited statements, as permitted
by the Exchange Act.  There have been no





27

STG_331658.1




--------------------------------------------------------------------------------

 




changes in the affairs of the Buyer since respective dates of the Buyer Reports
that would reasonably be expected to have a Material Adverse Effect on the
Buyer.

6.7

No Brokers

.  Buyer has not entered into nor will it enter into any contract, agreement,
arrangement or understanding with any Person which will result in the obligation
of the Sellers, Dourave or Buyer to pay any finder’s fee, brokerage commission
or similar payment in connection with the transactions contemplated hereby.

6.8

Buyer Shares

. The Buyer Shares, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, will be duly and
validly authorized and issued, fully paid, and nonassessable, and will be free
of restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state, provincial and federal securities laws or
liens or encumbrances created by Seller or hereunder and will have been issued
in compliance with applicable preemptive rights and securities laws.  The
Warrants when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be legal, valid and
binding obligations of the Buyer, enforceable against the Buyer in accordance
with their terms, subject to general principles of equity and laws of general
application relating to bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law. The Warrant Shares have been duly and validly
reserved for issuance and, upon issuance in accordance with the terms of the
Warrant for the consideration expressed therein, will be duly and validly
authorized and issued, fully paid, and nonassessable and will be free of
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state, provincial and federal securities laws or
liens or encumbrances created by or imposed by Seller or hereunder and shall
have been issued in compliance with applicable preemptive rights and securities
laws.

6.9

Disclosure

.  This Agreement and all information or documents included herein or attached
hereto and the Closing bringdown certificates furnished or to be furnished to
Dourave and the Sellers by or on behalf of the Buyer pursuant to or in
connection with this Agreement (a) do not and will not contain any untrue
statement of a material fact and (b) do not and will not omit to state a
material fact necessary, in light of the circumstances under which made, to make
the statements contained herein and therein not misleading.

6.10

Accuracy of Information

.  All information which has been given by or on behalf of Buyer to Dourave
and/or the Sellers (or to any employee, agent or advisor of Dourave or the
Sellers) with respect to Buyer or its business or assets is true, complete and
accurate in all material respects.  All information which is known to Buyer
relating to Buyer or its business or assets or otherwise relating to the subject
matter of this Agreement which is material to be known by a purchaser of Buyer
securities has been disclosed to Buyer.





28

STG_331658.1




--------------------------------------------------------------------------------

 




ARTICLE VII.
CONDITIONS TO CLOSING

7.1

Conditions to Sellers’ and Dourave’s Obligation to Close

.  Unless waived by the Sellers in writing, the obligation of the Sellers and
Dourave to consummate the transactions to be performed by them in connection
with the Closing shall be subject to the satisfaction, on or prior to the
Closing Date, of each of the following conditions:

(a)

The representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects at and as of the Closing Date as if
such representations and warranties were made at and as of the Closing Date,
except (i) as and to the extent that the facts and conditions upon which such
representations and warranties are based are expressly required or permitted to
be changed by the terms hereof and (ii) as and to the extent that such
representations or warranties speak as of a specific date or time other than the
Closing Date, which need be true and correct in all material respect only as of
the specified date or time;

(b)

Buyer shall have performed all agreements and covenants required hereby to be
performed by it prior to or at the Closing; provided, however, that neither the
Sellers nor Dourave shall be entitled to refuse to consummate the transaction in
reliance upon its own breach or failure to perform;

(c)

There shall be delivered to the Sellers a certificate signed by an officer of
Buyer certifying as to Buyer’s compliance with the conditions set forth in
Sections 7.1(a) and 7.1(b);

(d)

No action or proceeding shall have been instituted before a court or other
governmental body or by any governmental agency or public authority to restrain
or prohibit the transactions contemplated by this Agreement or to obtain an
amount of damages or other material relief in connection with the execution of
this Agreement; and no governmental agency shall have given notice to any party
hereto to the effect that consummation of the transactions contemplated by this
Agreement would constitute a violation of any law or that it intends to commence
proceedings to restrain consummation of the transactions contemplated by this
Agreement;

(e)

All consents, approvals and waivers from third parties, including federal,
state, local, foreign and other governmental authorities, necessary to
consummate the transactions contemplated hereby shall have been obtained, except
where the failure to have obtained or made any such consent, authorization,
order, approval, filing or registration would not have, individually or in the
aggregate, a Material Adverse Effect on the business of the Buyer following the
Closing;

(f)

the sale and purchase of the Dourave Shares and transactions contemplated in
this Agreement shall be approved by the holders of the Dourave Shares;

(g)

From the date of this Agreement through the Closing, no Material Adverse Effect
of Buyer shall have occurred and there shall exist no fact or circumstance which
could





29

STG_331658.1




--------------------------------------------------------------------------------

 




reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect of Buyer; and

(h)

On or prior to the Closing Date, the Buyer shall have delivered to Dourave on
behalf of itself and the Sellers each of the following:

(i)

a copy of the text of the resolutions adopted by the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby; and

(ii)

incumbency certificates executed on behalf of Buyer by its corporate secretary
certifying the signature and office of each officer executing this Agreement and
such other agreements contemplated by this Agreement as Dourave and/or the
Sellers may request.

7.2

Conditions to Buyer’s Obligations to Close

.  Unless waived by Buyer in writing, the obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions:

(a)

The representations and warranties of the Sellers and Dourave contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if such representations and warranties were made at and as of
the Closing Date, except (i) as and to the extent that the facts and conditions
upon which such representations and warranties are based are expressly required
or permitted to be changed by the terms hereof and (ii) as and to the extent
that such representations or warranties speak as of a specific date or time
other than the Closing Date, which need be true and correct in all material
respect only as of the specified date or time;

(b)

The Sellers and Dourave shall have performed all agreements and covenants
required hereby to be performed by them prior to or at the Closing Date;
provided, however, that Buyer shall not be entitled to refuse to consummate the
transaction in reliance upon its own breach or failure to perform.  

(c)

There shall be delivered to Buyer a certificate signed by each of the Sellers
and by an officer of Dourave certifying, as the case may be, their respective
compliance with the conditions set forth in Sections 7.2(a) and 7.2(b);

(d)

No action or proceeding shall have been instituted before a court or other
governmental body or by any governmental agency or public authority to restrain
or prohibit the transactions contemplated by this Agreement or to obtain an
amount of damages or other material relief in connection with the execution of
this Agreement; and no governmental agency shall have given notice to any party
hereto to the effect that consummation of the transactions contemplated by this
Agreement would constitute a violation of any law or that it intends to commence
proceedings to restrain consummation of the transactions contemplated by this
Agreement;





30

STG_331658.1




--------------------------------------------------------------------------------

 




(e)

All consents, approvals and waivers from third parties, including federal,
state, local, foreign and other governmental authorities, necessary to
consummate the transactions contemplated hereby shall have been obtained, except
where the failure to have obtained or made any such consent, authorization,
order, approval, filing or registration would not have, individually or in the
aggregate, a Material Adverse Effect on the business of the Dourave following
the Closing;

(f)

From the date of this Agreement through the Closing, no Material Adverse Effect
of Dourave or of the Subsidiaries shall have occurred and there shall exist no
fact or circumstance which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect of Dourave or of the Subsidiaries;

(g)

Dourave shall have furnished to Buyer executed resignations and releases in
forms acceptable to Buyer from each of its officers and directors;

(h)

Dourave shall have furnished to Buyer all required closing documents for each of
the Minor Shareholder Transactions executed by the applicable Minor Shareholder;

(i)

Each of Ruari McKnight and Sergio Aquino shall have accepted offers of
employment with the Buyer on the terms attached hereto as Exhibit D;

(j)

Buyer shall have received reasonable evidence of all amounts outstanding under
the Notes Payable and the Long Term Liabilities and agreement from each creditor
thereunder that upon repayment of such amount, there shall be no further
obligations thereunder, and the amounts outstanding under the Notes Payable
shall not exceed $50,000 above the amounts owed to Helio Tavares and Sergio
Aquino in the aggregate;

(k)

The Sellers and Dourave shall have furnished to Buyer an opinion of counsel to
Dourave, dated as of the Closing Date and substantially in the form attached
hereto as Exhibit E;

(l)

Buyer shall have determined in its reasonable discretion that the issuance of
the Buyer Shares to the Sellers contemplated by this Agreement shall be exempt
from registration under the Securities Act, the Exchange Act and the rules and
regulations promulgated thereunder; and

(m)

On or prior to the Closing Date, the Sellers and Dourave shall have delivered to
Buyer each of the following:

(i)

Dourave’s minute books, stock transfer records, corporate seal and other
materials related to Dourave’s corporate administration;

(ii)

copies of the minute books, stock transfer records, corporate seal and other
materials related to each of the Subsidiaries’ corporate administration;

(iii)

a copy of each of (A) the text of the resolutions adopted by the Board of
Directors of Dourave authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby and
(B) the





31

STG_331658.1




--------------------------------------------------------------------------------

 




organizational documents of Dourave, along with certificates executed on behalf
of Dourave by its corporate secretary certifying to Buyer that such copies are
true and complete copies of such resolutions and organizational documents,
respectively, and that such resolutions and organizational documents were duly
adopted and have not been amended or rescinded; and

(iv)

incumbency certificates executed on behalf of Dourave by its corporate secretary
certifying the signature and office of each officer executing this Agreement and
such other agreements contemplated by this Agreement as Buyer may request.

ARTICLE VIII.
POST-CLOSING COVENANTS

8.1

Litigation Support

.  In the event and for so long as any party hereto is actively contesting or
defending any action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand of third parties after the Closing in connection with
(a) any transaction contemplated by this Agreement or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
involving the Sellers or Dourave, each of the other parties shall cooperate in
the defense or contest, make available their personnel, and provide such
testimony and access to their books and records as shall be necessary in
connection with the defense or contest, all at the sole cost and expense of the
initiating party (unless such party is entitled to indemnification therefor
under ARTICLE IX); provided, however, that any party so requesting the
cooperation of another party who is not an employee of Buyer shall compensate
such other party for the reasonable value of their time to be provided as
described in this Section 8.1.

8.2

Tax Matters.  

(a)

Sellers, on the one hand, and Buyer, on the other hand, agree to give prompt
notice to each other of any claim, or the commencement of any suit, action or
proceeding (including a Tax audit) with respect to Taxes for which Sellers may
be responsible pursuant to the terms of this Agreement.  Sellers may, at their
own expense, participate in and, upon providing written notice to Buyer, assume
the defense of any such suit, action or proceeding, provided that (i) the
counsel to Sellers is reasonably satisfactory to Buyer, (ii) Sellers shall
thereafter consult with Buyer upon request for such consultation from time to
time with respect to such suit, action or proceeding, and (iii) Sellers shall
not, without the written consent of Buyer, agree to any settlement with respect
to any Tax if such settlement could adversely affect a Tax asset or the Tax
liability of any Buyer Party.  If Sellers assume such defense, Buyer shall have
the right (but not the duty) to participate in the defense thereof and to employ
counsel, at their own expense, separate from the counsel employed by Sellers.
 If Sellers elect not to assume such defense, (i) Buyer may pay, compromise or
contest the Tax at issue, and (ii) Sellers shall be responsible to pay the
amount of the Tax directly or, if any Buyer Party pays such Tax, reimburse the
payor of such Tax pursuant to the terms of this Agreement.  Sellers shall be
jointly and severally liable for the reasonable fees and expenses of counsel and
other experts and consultants employed by Buyer for any period during which
Sellers have not assumed the defense thereof.  Whether or not Sellers choose to
defend or prosecute any claim, suit, action or proceeding, all of the parties to
this Agreement shall cooperate in the defense or prosecution thereof.





32

STG_331658.1




--------------------------------------------------------------------------------

 




(b)

The Sellers, on the one hand, and Buyer, on the other hand, agree to furnish or
cause to be furnished to each other, upon request, as promptly as practicable,
such information and assistance (including access to books and records) related
to Dourave and the Subsidiaries as is reasonably necessary for the preparation
of any Tax Return, claim for refund or audit, and the prosecution or defense of
any claim, suit or proceeding relating to any proposed adjustment.  The Sellers
and Buyer further agree, upon request, to use their best efforts to obtain any
certificate or other document from any governmental authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby).

(c)

Buyer shall prepare or cause to be prepared and file or cause to be filed all
Tax Returns for Dourave and the Subsidiaries for all Tax periods ending on or
prior to the Closing Date which are filed after the Closing Date.  Buyer shall
permit Dourave, the Subsidiaries and Sellers to review and comment on each such
Tax Return described in the preceding sentence prior to filing. The Sellers
shall be responsible to pay the amount of all Taxes for which the Sellers are
responsible pursuant to the terms of this Agreement directly or, if Buyer pays
such Tax, reimburse Buyer for such Tax within fifteen (15) days after the date
on which such Taxes are paid. Buyer shall prepare or cause to be prepared and
file or cause to be filed any Tax Returns of Dourave and the Subsidiaries for
Tax periods which begin before the Closing Date and end after the Closing Date.
 The Sellers shall pay to Buyer within fifteen (15) days after the date on which
Taxes are paid with respect to such periods an amount equal to the portion of
such Taxes which relates to any period beginning before the Closing Date and
ending after the Closing Date, but only with respect to the portion of such
period up to and including the Closing Date (such portion, a “Pre-Closing
Partial Period”).  Any Taxes for a period including a Pre-Closing Partial Period
shall be apportioned between such Pre-Closing Partial Period and the portion of
such period beginning after the Closing Date, based, in the case of real and
personal property Taxes, on a per diem basis and, in the case of other Taxes, on
the actual activities, taxable income or taxable loss of Dourave and the
Subsidiaries during such Pre-Closing Partial Period and the remainder of such
period.  Notwithstanding the foregoing, the provisions of this Section 9.5 shall
not impose any liability on the Sellers with respect to Taxes in excess of the
Damages for which the Sellers have agreed to indemnify the Buyer Parties under
Section 9.2.

8.3

Confidential Information

.  From and after the Closing, unless expressly consented to in writing by Buyer
or as required by law or court order, no Seller shall, and each Seller shall
cause its respective Affiliates not to, directly or indirectly, use or disclose
to any third Person, any trade secret, financial data, customer list, pricing or
marketing policies or plans or other proprietary or confidential information
relating to Buyer, Dourave, the Subsidiaries or their respective businesses.

8.4

Public Statements and Press Releases

.  Buyer may issue a public announcement of the transactions contemplated by
this Agreement. Except as set forth in the immediately preceding sentence,
neither the Sellers or





33

STG_331658.1




--------------------------------------------------------------------------------

 




Dourave, on the one hand, nor Buyer, on the other hand, shall issue or release
any public announcement, press release, statement or acknowledgment of the
existence of, or the terms, conditions and status of, the transactions provided
for herein, without the prior approval of the other as to the content and time
of release of and the media in which such statement or announcement is to be
made and such parties will use commercially reasonable efforts to consult with
one another before making other public statements or responding to any press
inquiry with respect to this Agreement or the transactions contemplated hereby,
except as may be required by law or any governmental agency. Provided that the
other parties receive prompt notice prior to any disclosure, nothing contained
herein shall prevent either party at any time from furnishing any information to
any governmental agency if required by applicable law nor prevent the Sellers,
Dourave or Buyer from issuing any release in accordance with the provisions of
Section 8.3 when it believes, based upon advice of counsel, it is legally
required to do so.

ARTICLE IX.
SURVIVAL; INDEMNIFICATION

9.1

Survival of Representations, Etc

.  All of the representations, warranties, covenants and agreements made in this
Agreement or in any attachment, exhibit, the Disclosure Schedule, the Buyer
Disclosure Schedule, certificate, document or list delivered pursuant hereto
shall survive the Closing hereunder (even if the other party knew or had reason
to know of any misrepresentation or breach of warranty at the time of such
Closing, unless the other party expressly waives in writing any such breach at
or before the time of such Closing) and shall continue in full force and effect
until the second anniversary of the Closing Date, except that the
representations and warranties set forth in Sections 4.1, 4.2, 5.1, 5.3, 5.5,
6.1 and 6.2 shall survive the Closing and continue in full force and effect
forever thereafter and the representations and warranties set forth in Sections
5.9, 5.17, 5.19 and 5.20 shall survive the Closing and continue in full force
and effect until the expiration of the applicable statute of limitations (with
extensions thereof).  Each party hereto shall be entitled to rely upon the
representations and warranties of the other party set forth in this Agreement.
 The termination of the representations and warranties provided herein shall not
affect the rights of either party in respect of any Claim made by such party in
writing and received by the other party prior to the expiration of the
applicable survival period provided herein.

9.2

Indemnification by Dourave and the Sellers

.  Dourave (prior to Closing only), and each of the Sellers, severally, agree to
indemnify, defend and hold the Buyer Parties harmless from and against any
Damages which may be sustained or suffered by any of them arising out of or
based upon any of the following matters:  

(a)

fraud, intentional misrepresentation or the cause or knowledge of a deliberate
or willful breach of any representations, warranties or covenants of by such
Seller under this Agreement or in any certificate, schedule or exhibit delivered
pursuant hereto (collectively, “Fraud Claims”);





34

STG_331658.1




--------------------------------------------------------------------------------

 




(b)

such Seller’s pro rata share of any liability of Dourave for Taxes arising from
their respective activities, assets and all events and transactions on or prior
to the Closing and any breach of the representations and warranties, applicable
to such Seller pursuant to Article V, set forth in Sections 5.17 and 5.19 hereof
and any covenant with respect to Taxes or tax related matters set forth herein
or in any related agreement (collectively, “Tax Claims”);

(c)

any breach of the representations and warranties set forth in Section 5.20
hereof (“Environmental Matters Claims”), as applicable to such Seller pursuant
to Article V;

(d)

any breach of the representations and warranties set forth in Sections 4.1, 4.2,
5.1, 5.3, 5.5 or 5.9 hereof (collectively, “Fundamental Claims”), as applicable
to such Seller pursuant to Article V; and

(e)

other than Fraud Claims, Tax Claims, Environmental Matters Claims and
Fundamental Claims, any other breach of any representation, warranty or covenant
of such Seller under this Agreement or in any schedule or exhibit delivered
pursuant hereto, or by reason of any Proceeding asserted or instituted growing
out of any matter or thing constituting a breach of such representations,
warranties or covenants (collectively, “General Claims”).

9.3

Limitations on Indemnification by the Sellers

.  Anything contained in this Agreement to the contrary notwithstanding, the
liability of each of the Sellers to provide any indemnification to any Buyer
Party and the right of the Buyer Parties to indemnification under Section 9.2
(or otherwise) shall be subject to the following provisions:

(a)

No claims for indemnification shall be made under this Agreement against
Sellers, and no indemnification shall be payable to any Buyer Party, with
respect to General Claims after the date which is two (2) years following the
Closing.

(b)

No claims for indemnification shall be made under this Agreement against
Sellers, and no indemnification shall be payable to any Buyer Party, with
respect to any Tax Claim or Environmental Claim after expiration of all
applicable statutes of limitation taking into account any applicable extensions
thereof.

(c)

Except as otherwise set forth in Section 9.3(b), claims for indemnification with
respect to Fraud Claims, Tax Claims, Environmental Claims and Fundamental Claims
shall not be subject to any of the limitations set forth in this Section 9.3.

9.4

Indemnification by Buyer

.  Buyer agrees to indemnify, defend and hold the Sellers harmless from and
against any Damages which may be sustained or suffered by any of them arising
out of or based upon any breach of any representation, warranty or covenant made
by Buyer in this Agreement or in any certificate delivered by Buyer hereunder,
or by reason of any Proceeding asserted or instituted growing out of any matter
or thing constituting such a breach.





35

STG_331658.1




--------------------------------------------------------------------------------

 




9.5

Limitation on Indemnification by Buyer

.  Notwithstanding the foregoing, no indemnification shall be payable to the
Seller Parties with respect to claims asserted pursuant to Section 9.4 above
after the date which is two (2) years after the Closing.  Claims for
indemnification with respect to (a) fraud, intentional misrepresentation or the
cause or knowledge of a deliberate or willful breach of any representations,
warranties or covenants of Buyer under this Agreement or in any certificate,
schedule or exhibit delivered pursuant hereto, and (b) any breach of the
representations and warranties set forth in Sections 6.1 and 6.2 shall not be
subject to any of the limitations set forth in this Section 9.5.

9.6

Notice; Defense of Claims

.  An indemnified party shall make claims for indemnification hereunder by
giving written notice thereof to the indemnifying party promptly on discovery
and in any event within the period in which indemnification claims can be made
hereunder.  If indemnification is sought for a claim or liability asserted by a
third party, the indemnified party shall also give written notice thereof to the
indemnifying party promptly after it receives notice of the claim or liability
being asserted, but the failure to do so shall not relieve the indemnifying
party from any liability except to the extent that it is prejudiced by the
failure or delay in giving such notice.  Such notice shall summarize the basis
for the claim for indemnification and any claim or liability being asserted by a
third party.  Within twenty (20) days after receiving such notice the
indemnifying party shall give written notice to the indemnified party stating
whether it disputes the claim for indemnification and whether it will defend
against any third party claim or liability at its own cost and expense.  If the
indemnifying party fails to give notice that it disputes an indemnification
claim within twenty (20) days after receipt of notice thereof, it shall be
deemed to have accepted and agreed to the claim, which shall become immediately
due and payable.  The indemnifying party shall be entitled to direct the defense
against a third party claim or liability with counsel selected by it (subject to
the consent of the indemnified party, which consent shall not be unreasonably
withheld) as long as the indemnifying party is conducting a good faith and
diligent defense.  The indemnified party shall at all times have the right to
fully participate at its own expense in the defense of a third party claim or
liability, directly or through counsel; provided, however, that if the named
parties to the Proceeding include both the indemnifying party and the
indemnified party and the indemnified party is advised that representation of
both parties by the same counsel would be inappropriate under applicable
standards of professional conduct, the indemnified party may engage separate
counsel at the expense of the indemnifying party.  If no such notice of intent
to dispute and defend a third party claim or liability is given by the
indemnifying party, or if such good faith and diligent defense is not being or
ceases to be conducted by the indemnifying party, the indemnified party shall
have the right, at the expense of the indemnifying party, to undertake the
defense of such claim or liability (with counsel selected by the indemnified
party), and to compromise or settle it, with consent of the indemnifying party,
which consent shall not be unreasonably withheld.  If the third party claim or
liability is one that by its nature cannot be defended solely by the
indemnifying party, then the indemnified party shall make available such
information and assistance as the indemnifying party may reasonably request and
shall cooperate with the indemnifying party in such defense, at the expense of
the indemnifying party.





36

STG_331658.1




--------------------------------------------------------------------------------

 




9.7

Payment of Damages

.  After the amount of any Damages to which Buyer may become entitled by reason
of the provisions of this ARTICLE IX is finally determined, Buyer, in its
discretion, set-off such Damages from the Holdback Securities.  Any amounts to
which any Seller or any Buyer Party (to the extent payment to a Buyer Party is
unavailable under the preceding sentence) may become entitled by reason of the
provisions of this ARTICLE IX shall be paid by the appropriate indemnifying
Party to such Seller Party or Buyer Party, as the case may be, within fifteen
(15) days after the amount of any Damages is finally determined. Notwithstanding
the above and any other provision of this Agreement, no Seller shall be liable
to the Buyer Parties for any Damages arising from this Agreement equal, in the
aggregate, to an amount greater than the value of the Consideration received by
such Seller pursuant to this Agreement except with respect to any liabilities
that existed immediately prior to the date of this Agreement that resulted
strictly from such Seller serving as an officer or director of Dourave. For
purposes of this Section 9.7, the value of one Buyer Share shall be deemed to be
the Average Trading Price on the business day immediately preceding the date any
indemnity claim is finally resolved.

ARTICLE X.
MISCELLANEOUS

10.1

Further Assurances

.  On and after the Closing Date, the Sellers, Dourave and Buyer shall use
commercially reasonable efforts to take all appropriate action and execute any
documents of any kind which may be reasonably necessary or desirable to carry
out the provisions hereof.

10.2

Assignment

.  Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by any party without the prior written consent of the other party;
provided, however, that Buyer may, without such consent, assign all such rights
to any Affiliate of Buyer or to any Person who acquires Buyer or substantially
all of the assets of Buyer or survives any merger with Buyer.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, and no
other Person shall have any right, benefit or obligation under this Agreement as
a third party beneficiary or otherwise.

10.3

Notices

.  All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered and the day after it
is sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express).  In each case notice shall
be sent to:





37

STG_331658.1




--------------------------------------------------------------------------------

 








If to Buyer, addressed to:

Bullion Monarch Mining, Inc.

20 North Main Street, Suite 202

St. George, Utah 84770

Attn: President

If to Dourave, addressed to:

Dourave Mining and Exploration Inc.

2200-201 Portage Avenue

Winnipeg, MB R3B 3L3

Attn: Chairman

 

If to the Sellers:

at the addresses listed on the signature pages hereto

with a copy (which shall not constitute notice) to:

Durham Jones & Pinegar, P.C.

192 East 200 North, 3rd Floor

St. George, Utah 84770

Attn:  Joshua E. Little

with a copy (which shall not constitute notice) to:

Cassels Brock & Blackwell LLP

2100 Scotia Plaza 40 King Street West

Toronto, Ontario M5H 3C2

Attn: Howard Burshtein




or to such other place and with such other copies as any party may designate as
to itself by written notice to the others.

10.4

Entire Agreement; Amendments and Waivers

.  This Agreement, together with all exhibits and schedules hereto (including
the Disclosure Schedules) constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.  This Agreement may not be amended except by an instrument in writing
signed by or on behalf of each of the parties hereto.  No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

10.5

Service of Process; Consent to Jurisdiction

.  

(a)

Service of Process.  Each of the parties hereto irrevocably consents to the
service of any process, pleading, notices or other papers by the mailing of
copies thereof by registered, certified or first class mail, postage prepaid, to
such party at such party’s address set forth herein, or by any other method
provided or permitted under Utah law.

(b)

Consent to Jurisdiction.  Each party hereto irrevocably and unconditionally (i)



38

STG_331658.1




--------------------------------------------------------------------------------

 




agrees that any suit, action or other legal proceeding arising out of this
Agreement shall be brought in the United States District Court for the District
of Utah or, if such court does not have jurisdiction or does not accept
jurisdiction, in any court of general jurisdiction in the County of Washington,
Utah; (ii) consents to the jurisdiction of any such court in any such suit,
action or proceeding; and (iii) waives any objection which such party may have
to the laying of venue of any such suit, action or proceeding in any such court.
 

10.6

Multiple Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

10.7

Exhibits and Schedules

.  The Exhibits and Schedules attached to this Agreement are incorporated herein
and shall be a part of this Agreement for all purposes.

10.8

Governing Law

.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Utah, without regard to principles of conflict of
laws.

10.9

Construction

.  Differences in language as between similar provisions covering similar
matters may reflect differences in style rather than a different substantive
intent and should be construed accordingly.  The parties understand and agree
that the terms and conditions of this Agreement have been mutually negotiated,
prepared and drafted, and that if at any time the parties desire or are required
to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party actually prepared, drafted or requested any term or condition hereof.

10.10

Expenses

.  Except as otherwise specified in this Agreement, each party hereto shall pay
its own out-of-pocket expenses, including, but not limited to, legal and
accounting fees, incurred in connection with the negotiation, preparation and
execution of this Agreement and all other agreements, documents and instruments
contemplated hereby, or otherwise in connection with the preparation for
carrying this Agreement into effect.  The parties hereby acknowledge and agree
that the out-of-pocket expenses of Dourave shall be borne by Dourave.  The
Sellers shall be responsible for their own out-of-pocket expenses, including
expenses for legal and tax advice.

10.11

Invalidity

.  In the event that any one or more of the provisions contained in this
Agreement or in any other document or instrument referred to herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, then
to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such document or instrument.





39

STG_331658.1




--------------------------------------------------------------------------------

 




10.12

Cumulative Remedies

.  All rights and remedies of either party hereto are cumulative of each other
and of every other right or remedy such party may otherwise have at law or in
equity, and the exercise of one or more rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of other rights or remedies.

10.13

Specific Performance

.  The parties agree that it would be difficult to measure damages which might
result from a breach of this Agreement by the Sellers or Dourave and that money
damages would be an inadequate remedy for such a breach.  Accordingly, if there
is a breach or proposed breach of any provision of this Agreement by the Sellers
or Dourave, Buyer shall be entitled, in addition to any other remedies which it
may have, to an injunction or other appropriate equitable relief to restrain
such breach without having to show or prove actual damage to Buyer.





40

STG_331658.1




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

“BUYER”




Bullion Monarch Mining, Inc.,
a Utah corporation




By:    /s/ JAMES A. MORRIS

Name:  James A. Morris

Its:  President

“DOURAVE”




Dourave Mining and Exploration Inc.,
a Canadian corporation




By:    /s/ SERGIO A. AQUINO

Name:  Sergio A. Aquino

Its:  President




Address:

Av Brigadeiro Haroldo Veloso, 1099

Aeroporto Velho

Para, Brazil CEP 68189-030


Address:  188 Montrose Street

Winnipeg, MB  Canada R3M 3M7



Address:  Avenida Manfredo Barata, 620

Para, Brazil CEP 68180-020



Address:  14 Walt Street Smithfield RR #3

Brighton, ON Canada K0K 1H0



Address:  V. Bosque da Saude 355

Apt. 501, Edif. Dali Bairro

Bosque da Saude, Cuiaba,

Mato Gross Brazil CEP 78.050-070

“SELLERS”




   /s/ SERGIO A. AQUINO

Sergio A. Aquino







   /s/ JOHN L. KNOWLES

John L. Knowles







   /s/ RAURI M. MCKNIGHT

Ruari M. McKnight







   /s/ JOHN A. RAE

John A. Rae







   /s/ HELIO C. TAVARES

Helio C. Tavares





41

STG_331658.1




--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page



ARTICLE I. DEFINITIONS AND INTERPRETATION PROVISIONS

2

1.1

Affiliate

2

1.2

Average Trading Price

2

1.3

Buyer Shares

2

1.4

Buyer Parties

2

1.5

Closing Securities

2

1.6

Damages

3

1.7

Disclosure Schedule

3

1.8

Encumbrances

3

1.9

Exchange Act

3

1.10

GAAP

3

1.11

Knowledge

3

1.12

Liability

3

1.13

Long Term Liabilities

3

1.14

Material Adverse Effect

4

1.15

Notes Payable

4

1.16

OTCBB

4

1.17

Permit

4

1.18

Person

4

1.19

Related Party

4

1.20

Seller Parties

4

1.21

SEC

5

1.22

Securities Act

5

1.23

Subsidiaries

5

1.24

Taxes

5

1.25

Tax Returns

5

1.26

US GAAP

5

1.27

Other Defined Terms

5

1.28

Interpretation Provisions

6



ARTICLE II. Purchase and sale of Dourave stock

7

2.1

Sale of Dourave Shares

7

2.2

Consideration for Dourave Shares

7

2.3

Issuance of the Closing Securities; Holdback.

7



ARTICLE III. Closing

8

3.1

Closing

8

3.2

Sellers Deliveries at Closing

8

3.3

Buyer Deliveries at Closing

8

3.4

Post-Closing Covenants

8



ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

9

4.1

Organization of Certain Sellers

9





i

STG_331658.1




--------------------------------------------------------------------------------







4.2

Authorization of Transaction

9

4.3

Noncontravention

10

4.4

No Brokers

10

4.5

No Other Agreements to Sell the Dourave Shares

10

4.6

Investment.

10

4.7

Legal and Tax Advice

12

4.8

Dourave Shares

12



ARTICLE V. REPRESENTATIONS AND WARRANTIES REGARDING DOURAVE

12

5.1

Due Organization

12

5.2

Books and Records

13

5.3

Capitalization of Dourave

13

5.4

Subsidiaries

13

5.5

Authorization

13

5.6

Non-Contravention

14

5.7

Consents and Approvals

14

5.8

Financial Statements.

14

5.9

No Undisclosed Liabilities

15

5.10

No Changes

15

5.11

Leases, Premises

17

5.12

Leases, Premises

17

5.13

Contracts and Commitments

18

5.14

Litigation, Proceedings and Applicable Law

19

5.15

Compliance with Law; Permits.

19

5.16

Insurance

20

5.17

Employee Benefit Plans

20

5.18

Labor Matters

20

5.19

Tax Matters.

21

5.20

Environmental Matters.

23

5.21

No Brokers

25

5.22

Powers of Attorney; Bank Accounts

25

5.23

Transactions with Related Parties

25

5.24

Disclosure

26

5.25

Accuracy of Information

26



ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER

26

6.1

Due Organization

26

6.2

Authorization

26

6.3

Non-Contravention

27

6.4

Consents and Approvals

27

6.5

Investment Company

27

6.6

SEC Documents.

27

6.7

No Brokers

28

6.8

Buyer Shares

28

6.9

Disclosure

28

6.10

Accuracy of Information

28





ii

STG_331658.1




--------------------------------------------------------------------------------









ARTICLE VII. CONDITIONS TO CLOSING

29

7.1

Conditions to Sellers’ and Dourave’s Obligation to Close

29

7.2

Conditions to Buyer’s Obligations to Close

30



ARTICLE VIII. POST-CLOSING COVENANTS

32

8.1

Litigation Support

32

8.2

Tax Matters.

32

8.3

Confidential Information

33

8.4

Public Statements and Press Releases

33



ARTICLE IX. SURVIVAL; INDEMNIFICATION

34

9.1

Survival of Representations, Etc

34

9.2

Indemnification by Dourave and the Sellers

34

9.3

Limitations on Indemnification by the Sellers

35

9.4

Indemnification by Buyer

35

9.5

Limitation on Indemnification by Buyer

36

9.6

Notice; Defense of Claims

36

9.7

Payment of Damages

37



ARTICLE X. MISCELLANEOUS

37

10.1

Further Assurances

37

10.2

Assignment

37

10.3

Notices

37

10.4

Entire Agreement; Amendments and Waivers

38

10.5

Service of Process; Consent to Jurisdiction

38

10.6

Multiple Counterparts

39

10.7

Exhibits and Schedules

39

10.8

Governing Law

39

10.9

Construction

39

10.10

Expenses

39

10.11

Invalidity

39

10.12

Cumulative Remedies

40

10.13

Specific Performance

40








iii

STG_331658.1


